Lewis, Chief Justice
(concurring) :
Where suit is brought against public officers, there is, in my opinion, no sound reason to hold that the Attorney General cannot file a counterclaim in their behalf. The right to enter a counterclaim in behalf of the officers is founded just as much in the statutory authorization as any other plea which proper representation would require that the Attorney General enter. I find nothing obnoxious to the statute in permitting the Attorney General, where proper, to recover for the officers the damages sustained by them in the performance of their public duties.
I would hold that the Attorney General has the right to enter a counterclaim in his representation of public officials ; otherwise, I concur in the majority opinion.